NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                            JUL 01 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

KEVIN JESSIE WALKER,                             No. 09-56380

               Petitioner - Appellant,           D.C. No. 2:09-cv-01322-GAF

  v.
                                                 MEMORANDUM *
LINDA SANDERS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Federal prisoner Kevin Jessie Walker appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition as moot. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm the district court.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walker contends that the district court erred by dismissing his habeas

petition seeking immediate transition to a Residential Reentry Center (RRC). The

record reflects that Walker is currently placed at an RRC and that his projected

release date is July 16, 2010. Thus, there is no injury that can be redressed by a

favorable decision, and the case is moot. See Burnett v. Lampert, 432 F.3d 996,

999-1001 (9th Cir. 2005); see also Munoz v. Rowland, 104 F.3d 1096, 1097-98

(9th Cir. 1997) (noting that, “[b]ecause Munoz has been released from the [secured

housing unit], we can no longer provide him the primary relief sought in his habeas

corpus petition”).

      AFFIRMED.




                                          2                                    09-56380